
	
		II
		Calendar No. 579
		110th CONGRESS
		2d Session
		S. 2142
		[Report No. 110–263]
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		
			 February 25, 2008
			Reported by Mr. Akaka,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to reimburse veterans receiving emergency
		  treatment in non-Department of Veterans Affairs facilities for such treatment
		  until such veterans are transferred to Department facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Emergency Care Fairness Act of
			 2007
					2008.
		2.Mandatory
			 reimbursement of veterans receiving emergency treatment in non-Department of
			 Veterans Affairs facilities until transfer to Department facilities
			(a)Certain
			 veterans without service-connected disabilitySection 1725 of title 38, United States
			 Code, is amended—
				(1)in subsection (a)(1), by striking
			 may reimburse and inserting shall reimburse;
			 and
				(2)in subsection
			 (f)(1), by striking subparagraph (C) and inserting the following new
			 subparagraph (C):
					
						(C)until—
							(i)such time as the
				veteran can be transferred safely to a Department facility or other Federal
				facility and such facility is
				capable of accepting such transfer; or
							(ii)such time as a
				Department facility or other Federal facility
				agrees to
				accept accepts such transfer
				if—
								(I)at the time
				described in clause
				(i) the veteran
				could have been transferred safely to a Department facility or other Federal
				facility, no Department facility or other Federal facility
				agrees agreed to
				accept such transfer; and
								(II)the
				non-Department facility in which such medical care or services
				iswas
				furnished
				makes made and
				documents
				documented reasonable attempts to transfer the veteran to a
				Department facility or other Federal
				facility.
								.
				(b)Certain
			 veterans with service-connected disabilitySection 1728 of such
			 title is amended—
				(1)by striking
			 subsection (a) and inserting the following new subsection (a):
					
						(a)The Secretary
				shall, under such regulations as the Secretary
				shall
				prescribe
				prescribes, reimburse veterans
				entitled
				to eligible
				for hospital care or medical services under this chapter for the
				reasonable
				valuecustomary and usualcharges of
				emergency treatment (including travel and incidental expenses under the terms
				and conditions set forth in section 111 of this title) for which such veterans
				have made payment, from sources other than the Department, where such emergency
				treatment was rendered to such veterans in need thereof for any of the
				following:
							(1)An adjudicated
				service-connected disability.
							(2)A
				non-service-connected disability associated with and held to be aggravating a
				service-connected disability.
							(3)Any disability of
				a veteran in if the veteran has a total
				disability permanent in nature from a service-connected disability.
							(4)Any illness,
				injury, or dental condition of a veteran who—
								(A)is a participant
				in a vocational rehabilitation program (as defined in section 3101(9) of this
				title); and
								(B)is medically
				determined to have been in need of care or treatment to make possible the
				veteran's entrance into a course of training, or prevent interruption of a
				course of training, or hasten the return to a course of training which was
				interrupted because of such illness, injury, or dental
				condition.
								;
				(2)in subsection
			 (b), by striking care or services both places it appears and
			 inserting emergency treatment; and
				(3)by adding at the
			 end the following new subsection:
					
						(c)In this section,
				the term emergency treatment has the meaning given such term in
				section 1725(f)(1) of this
				title.
						.
				
	
		February 25, 2008
		Reported with amendments
	
